Citation Nr: 1822886	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel




INTRODUCTION

The Veteran had military service from July 1942 to April 1946.  He passed away in November 1993.  The Veteran's widow began receiving a VA pension for aid and attendance effective January 31, 2012, but passed away in September 2012.  The Appellant is the daughter of the Veteran and his widow.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter is currently with the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Appellant may be eligible for some or all of the accrued benefits as the person who bore the expense of the widow's last illness and burial.  However, remand is necessary for an audit of the file and calculation of the total accrued benefits and the expenses, if any, personally paid by the Appellant.

A brief summary of the relevant law as applied to this case is set forth below to ensure all parties understand the applicable criteria and method by which the amount due the Appellant, if any, should be calculated.

The Appellant seeks accrued benefit in two categories:  (1) as fiduciary of the estate of the Veteran's now-deceased widow and (2) as a person who bore some of the expense of last sickness and burial of the widow.  See October 2013 Notice of Disagreement (arguing entitlement based on status as fiduciary); August 2014 VA Form 9 (arguing entitlement as person who bore expense of last sickness and burial); September 2014 VA Form 646 (setting forth additional argument).

The record contains evidence that the Appellant was appointed as her mother's fiduciary during her lifetime.  However, applicable law does not include fiduciaries, estates, or executors of estates among the persons eligible to receive accrued benefits.  The U.S. Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have repeatedly affirmed that accrued-benefits claims by persons other than those listed in section 5121(a) are not viable as a matter of law.  See, e.g., Morris v. Shinseki, 26 Vet.App. 494, 499-500 (2014) (holding, in the context of accrued benefits, that veteran's brother and fiduciary was not an eligible claimant); Youngman v. Shinseki, 699 F.3d 1301, 1303-04 (Fed. Cir. 2012) (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's "heirs"); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's "estate"); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet.App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Caranto v. Brown, 4 Vet.App. 516, 518 (1993) (holding it was necessary to determine whether a veteran's daughter was a "child" for purposes of accrued benefits as she was otherwise ineligible to pursue an accrued benefits claim).

In addition, for accrued benefits purposes, "child" is expressly defined in 38 C.F.R. § 1000(d)(2) as a including only a child of a veteran who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See also 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57(a); Caranto v. Brown, 4 Vet.App. 516, 518 (1993) (remanding the matter for the Board to determine whether veteran's daughter qualified as a "child" for accrued-benefits purposes).  (Other provisions, not applicable here, pertain to adopted children and stepchildren, but all carry the same age requirements.)  Thus, the statutory definition of "child" excludes anyone over age 23 unless they "became permanently incapable of self-support" before attaining age 18.  Because there is no evidence that the Appellant met these criteria, the Appellant is not an eligible claimant as a "child" or as an heir.

However, the Appellant has also claimed that she is "the person who bore the expense of last sickness and burial."  See August 2014 VA Form 9; 38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  The Appellant has provided evidence that she paid for some burial expenses with the total payment in the amount of $12,533.25.  

Therefore, the evidence currently of record establishes the Appellant appears to be an eligible claimant in that she bore at least some of the expense of last sickness and/or burial.  The claims file does not clearly indicate, however, the amount of benefits accrued but not paid at the time of the widow's death.  The Board will remand for a determination of the amount of unpaid benefits and, based on that calculation, the accrued benefits that the Appellant may recover, if any.  The Appellant's recovery, if any, will be limited to the amount of benefits unpaid at the time of the widow's death up to, but in no event exceeding, the amount she personally paid for last sickness and burial.

On remand, the Appellant may submit evidence and argument with respect to the amount of the accrued benefits and the amount she personally paid for last sickness and burial of the widow.

Accordingly, the case is REMANDED for the following action:

1.  Conduct an audit of the widow's account and determine the amount of benefits that had become due to the widow, but had not yet been paid, at the time of her September 2012 death.  Include a report on the audit in the claims file.
2.   Ask the Appellant to provide any additional documentation she has to substantiate the amount personally paid by her toward the expense of last sickness and burial of the widow.

3.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted, she should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


